Name: Commission Regulation (EEC) No 352/93 of 17 February 1993 on the issuing of a standing invitation to tender for the resale on the internal market of 150 000 tonnes of durum wheat held by the Spanish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 41 /26 Official Journal of the European Communities 18 . 2. 93 COMMISSION REGULATION (EEC) No 352/93 of 17 February 1993 on the issuing of a standing invitation to tender for the resale on the internal market of 150 000 tonnes of durum wheat held by the Spanish intervention agency of 1 50 000 tonnes of durum wheat held by it in accor ­ dance with Regulation (EEC) No 1836/82. Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 25 February 1993 . 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 29 April 1993 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 7 (6) thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (3), as last amended by Regulation (EEC) No 2203/90 (4), provides that cereals held by the intervention agency are to be sold by tender ; Whereas Commission Regulation (EEC) No 1 836/82 Q, as last amended by Regulation (EEC) No 3043/91 (6), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas, in the present market situation, a standing in ­ vitation to tender for the resale on the internal market of 1 50 000 tonnes of durum wheat held by the Spanish intervention agency should be issued ; i Whereas, in order to ensure that tenders lodged represent current market trends, the minimum price should be raised to the level of the intervention price ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by' its chairman, 3 . Tenders must be lodged with the Spanish interven ­ tion agency : Servicio Nacional de Productos Agrarios (SENPA) c/Beneficencia 8 , Madrid 28004 (telex : 41818, 23427 SENPA E ; telecopier : 5219832, 5224387). Article 3 Notwithstanding Article 5 ( 1 ) of Regulation (EEC) No 1836/82, in no case may successful tenders be lower than the intervention price applicable on the final date for submission of tenders . Article 4 HAS ADOPTED THIS REGULATION : Not later than Tuesday of the week following the final date for the submission of tenders, the Spanish interven ­ tion agency shall notify the Commission of the quantities and average prices of the various lots sold.Article 1 The Spanish intervention agency shall issue a standing invitation to tender for the resale on the internal market Article $ (') OJ No L 281 , 1 . 11 . 1975, p . 1 . (2) OJ No L 180, 1 . 7. 1992, p . 1 . 0 OJ No L 139, 24. 5 . 1986, p . 36. (4) OJ No L 201 , 31 . 7. 1990, p . 5. (*) OJ No L 202, 9 . 7. 1982, p . 23. 6) OJ No L 288, 18 . 10 . 1991 , p. 21 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 18 . 2. 93 Official Journal of the European Communities No L 41 /27 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 February 1993 . For the Commission Rene STEICHEN Member of the Commission